SECURITIES PURCHASE AGREEMENT among ACCESS INTEGRATED TECHNOLOGIES, INC. and THE PURCHASERS REFERRED TO HEREIN TABLE OF CONTENTS Page ARTICLE I DEFINITIONS 1 1.1 Definitions 1 ARTICLE II PURCHASE AND SALE 4 2.1 Closing 4 2.2 Deliveries 4 2.3 Closing Conditions 5 ARTICLE III REPRESENTATIONS AND WARRANTIES 6 3.1 Representations and Warranties of the Company 6 3.2 Representations and Warranties of the Purchasers 16 ARTICLE IV OTHER AGREEMENTS OF THE PARTIES 19 4.1 Transfer Restrictions 19 4.2 Furnishing of Information 20 4.3 Integration 20 4.4 Securities Laws Disclosure; Publicity; Confidentiality 20 4.5 Form D; Blue Sky Filings 21 4.6 Shareholder Rights Plan 21 4.7 Non-Public Information 21 4.8 Use of Proceeds 21 4.9 Indemnification of Purchasers 21 4.10 Reservation of Common Stock 22 4.11 Listing of Common Stock 23 4.12 Equal Treatment of Purchasers 23 4.13 Short Sales and Confidentiality After the Date Hereof 23 4.14 Reasonable Best Efforts 24 4.15 Piggyback Registrations. 24 4.16 Registration Procedures. 25 4.17 Participation in Registrations. 27 ARTICLE V MISCELLANEOUS 28 5.1 Termination 28 5.2 Fees and Expenses 28 -i- TABLE OF CONTENTS (continued) Page 5.3 Entire Agreement 28 5.4 Notices 28 5.5 Amendments; Waivers 29 5.6 Headings 29 5.7 Successors and Assigns 29 5.8 No Third-Party Beneficiaries 29 5.9 Governing Law 29 5.10 Survival 30 5.11 Execution 30 5.12 Severability 30 5.13 Rescission and Withdrawal Right 30 5.14 Replacement of Securities 31 5.15 Remedies 31 5.16 Payment Set Aside 31 5.17 Independent Nature of Purchasers’ Obligations and Rights 31 5.18 Liquidated Damages 32 5.19 Construction 32 -ii- SECURITIES PURCHASE AGREEMENT This Securities Purchase Agreement (this “Agreement”) is dated as of February 9, 2009, among Access Integrated Technologies, Inc., a Delaware corporation (the “Company”), and each purchaser identified on the signature pages hereto (each, including its successors and assigns, a “Purchaser” and collectively the “Purchasers”). WHEREAS, subject to the terms and conditions set forth in this Agreement and pursuant to Section4(2) of the Securities Act of 1933, as amended (the “Securities Act”) and Rule 506 promulgated thereunder, the Company desires to issue and sell to each Purchaser, and each Purchaser, severally and not jointly, desires to purchase from the Company, an aggregate of 5 shares of Series A 10% Non-Voting Cumulative Preferred Stock (the “Series A Preferred Stock”) of the Company as more fully described in this Agreement; and WHEREAS, the Purchasers, severally, and not jointly, wish to purchase from the Company and the Company wishes to sell and issue to the Purchasers, upon the terms and conditions stated in this Agreement, the number of shares of Series A Preferred Stock set forth on each Purchaser's signature page, at a purchase price of $500,000 per share; NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this Agreement, and for other good and valuable consideration the receipt and adequacy of which are hereby acknowledged, the Company and each Purchaser agree as follows: ARTICLE I DEFINITIONS 1.1Definitions.In addition to the terms defined elsewhere in this Agreement, for all purposes of this Agreement, the following terms have the meanings indicated in this Section1.1: “Action” shall have the meaning ascribed to such term in Section3.1(k). “Affiliate” means any Person that, directly or indirectly through one or more intermediaries, controls or is controlled by or is under common control with a Person as such terms are used in and construed under Rule144 under the Securities Act.With respect to a Purchaser, any investment fund or managed account that is managed on a discretionary basis by the same investment manager as such Purchaser will be deemed to be an Affiliate of such Purchaser. “Certificate of Designations” means the certificate of designations setting forth the powers, preferences and rights, and the qualifications, limitations and restrictions of the Series A Preferred Stock, in the form attached as Exhibit B hereto. “Closing” means the closing of the purchase and sale of the Securities pursuant to Section2.1. “Closing Date” means the Trading Day when all of the Transaction Documents have been executed and delivered by the applicable parties thereto, and all conditions precedent to (i)the Purchasers’ obligations to pay the Subscription Amount and (ii)the Company’s obligations to deliver the Securities have been satisfied or waived. “Commission” means the Securities and Exchange Commission. “Common Stock” means the Class A Common Stock of the Company, par value $0.001 per share, and any other class of securities into which such securities may hereafter have been reclassified or changed into. “Common Stock Equivalents” means any securities of the Company or the Subsidiaries which would entitle the holder thereof to acquire at any time Common Stock, including, without limitation, any debt, preferred stock, rights, options, warrants or other instrument that is at any time convertible into or exercisable or exchangeable for, or otherwise entitles the holder thereof to receive, Common
